t c summary opinion united_states tax_court norman j kelley petitioner v commissioner of internal revenue respondent docket no 22639-08s filed date norman j kelley pro_se denise a diloreto for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue the rule reference is to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for a dollar_figure federal_income_tax deficiency for his tax_year petitioner timely petitioned the court to redetermine that deficiency the issue for decision is whether dollar_figure representing percent of the dollar_figure in social_security_benefits that petitioner received in is includable in petitioner’s gross_income background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in west virginia during petitioner received dollar_figure in social_security_benefits which was reported to respondent on form ssa-1099 social_security_benefit statement petitioner filed a form_1040 u s individual_income_tax_return for the tax_year but did not report any taxable_amount from social_security_benefits on date respondent sent petitioner a notice_of_deficiency indicating that he was liable for a dollar_figure federal_income_tax deficiency for the tax_year petitioner on date filed a timely petition with this court on date the parties filed a joint motion for leave to submit case under rule and a stipulation of facts the court granted the motion and struck the case from the date charleston west virginia trial session discussion since sec_86 has required some taxpayers to include a portion of their social_security_benefits in their gross_income for federal_income_tax purposes 123_tc_245 affd 436_f3d_344 2d cir before then social_security_benefits had not been taxed congress evidently believed that a change was necessary to shore up the solvency of the social_security trust funds and to treat ‘more nearly equally all forms of retirement and other income that are designed to replace lost wages’ id quoting s rept pincite 1983_2_cb_326 b y taxing only a portion of the benefits congress intended to allow taxpayers some cost_recovery for their contributions ie for the taxes they pay into the social_security system roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir the formula for determining the portion of social_security_benefits includable in gross_income is set forth in sec_86 although somewhat complex the formula provides that a single_taxpayer whose modified_adjusted_gross_income plus one-half of his or her social_security_benefits received during the taxable_year exceeds an adjusted_base_amount of dollar_figure must include percent of the social_security_benefits in gross_income sec_86 c petitioner seems to make two arguments first he asserts that one-half of the amount in his social_security is his investment contribution and that since social_security is taxed through his original contribution i f any of his social_security should be taxed it should at most be the employer’s contribution petitioner also argues that he was not required to include in gross_income any portion of his dollar_figure social_security_benefits in because all of the benefits were paid out of his contributions petitioner asserts that his social_security_benefits should be taxed only to the extent that the benefits he received exceed his social_security contributions as explained below we are not persuaded by any of petitioner’s arguments when sec_86 was enacted congress using the same logic as petitioner set the maximum amount of taxable social_security_benefits at only one-half of the benefits received in recognition of the fact the social_security_benefits are partially financed by the after-tax contributions of employees and self-employed individuals roberts v commissioner supra citing s rept supra pincite c b pincite however in congress amended sec_86 to require that a taxpayer with a modified_adjusted_gross_income plus one-half of the social_security_benefits exceeding dollar_figure or dollar_figure in the instance of a joint tax_return must include percent of social_security_benefits in income omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_475 second petitioner asserted that he was not required to include in gross_income any portion of his benefits because all of the benefits were paid out of his contributions although congress initially concluded that social_security_benefits should be treated like other retirement benefits and taxed to the extent ‘they exceed a worker’s after-tax contributions’ it ultimately chose a method of taxation that differs from the manner in which other retirement benefits are taxed roberts v commissioner supra quoting s rept supra pincite c b pincite this intentional legislative decision increased revenue increased productivity and eliminated the complicated recordkeeping requirements associated with annuities which allow taxpayers to exclude a share of their investment in the periodic_payments underlying all of petitioner’s arguments is a question of fairness however as we said in roberts this court is not a forum to judge legislation ‘normally a legislative classification will not be set_aside if any state of facts rationally justifying it is demonstrated to or perceived by the courts ’ id quoting 400_us_4 congress had a valid and rational basis for the distinctions made in sec_86 roberts v commissioner supra petitioner received dollar_figure in social_security_benefits in and his modified_adjusted_gross_income plus one-half of the social_security_benefits received exceeded dollar_figure accordingly under sec_86 petitioner is required to include percent or dollar_figure of the social_security_benefits in his gross_income for the foregoing reasons we sustain respondent’s determination_of_a_deficiency for petitioner’s tax_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
